Per Curiam.

James Dunn applied to the board of county commissioners for license to retail spirituous liquors. lie proved his moral character, &c., and offered a compliance with the requisitions of the law. License was denied him. He appealed to the Circuit Court. The appeal was dismissed, on the ground that the case was not appealable.
Under the law, if Dunn showed himself to fall 'within the class of those entitled by its provisions to license, and *123license was denied him, he was cut off, by the action of the commissioners, from the exercise of a legal right, involving a pecuniary interest. Such decision was a legal grievance to him, and, under the general statute, entitled him to an appeal.
H. Kilbourne, for the appellant.
The judgment is reversed. Cause remanded, &c.